Citation Nr: 0400241	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970, 
and from August 1972 to June 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the RO if 
further action is required thereby.


REMAND

The veteran's available service medical records show that he 
was stationed at a number of Air Force bases in the United 
States, and for awhile at Korat Royal Thai Air Base, 
Thailand.  

The essence of his claim with regard to service connection 
for diabetes mellitus, Type II, (and by extension, for 
several other disorders secondary thereto), is that although 
he was attached to Air Force units that were located in 
Thailand, he was in and out of Vietnam; and as a result, 
exposed to Agent Orange, and is thus entitled to service 
connection on a presumptive basis.

Thus, the primary issue remains whether the veteran was or 
was not in Vietnam, and accordingly, is entitled to certain 
legal presumptions as a result thereof.

The veteran's 201 file is not of record, nor has there been 
any collateral attempt by the RO to obtain clarifying 
information with regard to the presence of his units in 
Vietnam or elsewhere in Southeast Asia.  

The veteran argues that service records should confirm his 
status with the aircraft as flying in and out of Vietnam; and 
alternatively, absent evidence to the contrary, his word 
should be taken as providing the necessary evidence to 
satisfy the requirement of his presence in Vietnam so as to 
qualify for presumptive service connection for his Type II 
diabetes mellitus.

There is also a remote possibility that the veteran may have 
had some sort of Agent Orange exposure outside of Vietnam.  
The Board would also note that the Veterans Benefits 
Administration provided briefing materials to Veterans 
Service Center Managers in March 2003, of which there is a 
Summary, as to information provided to VA by the Department 
of Defense regarding the use of Agent Orange outside of 
Vietnam.  The listings involved were primarily from the Army, 
but apparently Air Force records do exist.  The RO should 
address that possibility in this case and the Board 
recommends that the contacts exhibited therein should be 
contacted for a full determination. 

During the course of the current appeal, additional 
regulations have been effectuated which restructure the 
requirements for assisting a veteran in the development of 
evidence.  In this regard, it is unclear whether the veteran 
himself may have additional information which would be 
helpful to his claim.  In any event, an attempt to obtain 
clarification is necessary in order to afford him all 
substantive and procedural due process.

The Board has no viable option but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the veteran to provide 
whatever collateral information he may 
have with regard to his presence in 
Vietnam and/or elsewhere in Southeast 
Asia, i.e., letters to family or friends, 
statements from service comrades, etc., 
which impact on that verification.  If 
the veteran needs assistance, the RO 
should aid him to the extent possible.

2.  The service department should be 
asked to provide the veteran's complete 
201 file and to provide as full a report 
as possible as to his locations, duties, 
etc., in his time overseas.  If possible, 
the nature of the locations and specific 
responsibilities of his units as shown on 
his separation documents should be 
verified for the periods of time he was 
in Southeast Asia.  

In this regard, the RO should also search 
the presence of such units in association 
with the evidence available as to 
exposure to Agent Orange Outside Of 
Vietnam [See Summary, Veterans Service 
Center Manager Call, March 2003, Policy 
Staff Items, cited above].

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


